DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
2.	Applicants’ response filed on 04/04/22 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1-4 and 6-16 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose an entry module for facilitating passage of one or more cables into an enclosure, the entry module comprising: a first module plate comprising a seal configured to provide a substantially fluid-resistant seal between each of the one or more cables, the first module plate and the second module plate, wherein at least one of the first module plate or the second module plate is independently removable from the enclosure to provide an opening between an exterior of the enclosure and an interior of the enclosure, the first module plate defining a first planar portion and the second module plate defining a second planar portion are configured to approach one another, such that the first planar portion and second planar portion are substantially coplanar and the first edge profile and the second edge profile define at least one aperture therebetween, and wherein the seal is compressed between the first planar portion and the second planar portion when the first module plate abuts the second module plate, in combination with other recited limitations in the claim.  
Claims 2-4 and 6-9 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 10. Specifically, the prior art fails to disclose an enclosure defining an interior and an exterior, the enclosure comprising a frame; a plurality of panels coupled to the frame and configured to define the interior and the exterior of the enclosure; a floor defining a bottom of the enclosure and comprising an entry module coupled to the enclosure and configured to facilitate passage of at least one cable into the enclosure, the entry module comprising Office Action dated: March 17, 2022a seal configured to provide a substantially fluid-resistant seal between each of the one or more cables, the first module plate and the second module plate, wherein at least one of the first module plate or the second module plate is independently removable from the enclosure to provide an opening between the exterior of the enclosure and the interior of the enclosure, the first module plate defining a first planar portion and the second module plate defining a second planar portion are configured to approach one another, such that the first planar portion and second planar portion are substantially coplanar and the first edge profile and the second edge profile define at least one aperture therebetween, and wherein the seal is compressed between the first planar portion and the second planar portion when the first module plate abuts the second module plate, in combination with other recited limitations in the claim.  
Claims 11-16 depend from claim 10. 
The Terminal Disclaimer, filed on 04/04/22, is effective to overcome the nonstatutory double patenting rejection.
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-4 and 6-16 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883